DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. There is insufficient antecedent basis for either “the first maximum speed constraint” or “the second maximum speed constraint.” Such a lack of antecedent basis makes the claim indefinite since one of ordinary skill in the art cannot determine what, if any, base limitation is being modified by the definite article. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,519,370 [Luzzara] in view of US 4,868,844 [Nunan] and further in view of US 10,987,523 [Sheng].

Regarding Claim 1:
Luzzara teaches an apparatus for radiation modulation in radiation therapy (2:18-28) comprising: 
a first multi-leaf collimator layer (Fig. 1 (120)) positioned proximal to a radiation source (Fig. 1 (105)) and configured to primarily perform a first function to affect a radiation beam traveling from the radiation source to a target (2:40-44); and 
a second multi-leaf collimator layer positioned distal to the radiation source (Fig. 1 (125)) and configured to primarily perform a second function, different from the first function, to affect the radiation beam (2:28-38, modifying the intensity of penumbra is different than shaping the beam).
However, Luzzara fails to teach:
that the second multi-leaf collimator layer has a higher maximum speed relative to the first multi-leaf collimator layer; or 
that the second multi-leaf collimator layer comprising leaves having a width that is greater than 1 cm.
Nunan teaches a multi-leaf collimator (abstract) with upper and lower layers of leaves corresponding, respectively, to the claimed first and second layers of leaves. Nunan Fig. 7 (28) and (29) respectively. Nunan teaches that the upper layer has a lower speed than the lower layer. See Nunan 7:57-59. It would have been obvious to one of ordinary skill in the art before the effective time of filing to implement Nunan’s faster lower, i.e. second, layer speeds in the invention of Luzzara. One would have been motivated to do so since Nunan shows that an MLC with such characteristics provides effective radiation field shaping and dose control. See Nunan 2:61-3:5.
Sheng teaches a multi-leaf collimator (abstract) that includes leaves having a width that is greater than 1 cm. See Sheng 4:25-45. It would have been obvious to one of ordinary skill in the art before the effective time of filing to modify all the leaf widths of Luzzara to be greater than 1 cm, as is teach by Sheng. One would have been motivated to do so since this Sheng demonstrates that such collimator leaves are easier to manufacture and can provide predictable and high resolution dose delivery. See Sheng 3:2-9, 26:8-25.

Regarding Claim 2:
The modified invention of claim 1 teaches the apparatus of claim 1 wherein the first function comprises shaping the radiation beam. See Luzzara 2:40-44, defining an aperture is shaping the beam.

Regarding Claim 3:
The modified invention of claim 2 teaches the apparatus of claim 2 wherein shaping the radiation beam comprises forming a first aperture according to a profile of a target area of a treatment plan to block out radiation outside of the target area. See Luzzara 2:40-44.

Regarding Claim 4:
The modified invention of claim 1 teaches the apparatus of claim 1 wherein the second function comprises modulating a fluence distribution of the radiation beam. See Luzzara 2:28-38, modifying the intensity of penumbra of the beam is modulating a fluence distribution of the beam, since without the modification the fluence would be higher.

Regarding Claim 5:
The modified invention of claim 1 teaches the apparatus of claim 4 wherein modulating the fluence distribution comprises modulating a second aperture to vary radiation intensities in different regions within a target area according to a treatment plan. See Luzzara 2:28-38, the second aperture is defined by the second collimator, and those portions of penumbra that are modulated necessarily result in a modification of radiation intensities such that regions with modification have different intensities than regions without modification.

Regarding Claim 6:
The modified invention of claim 1 teaches the apparatus of claim 1 wherein the first multi-leaf collimator layer substantially differs from the second multi-leaf collimator layer in one or more of leaf transmission, penumbra width, maximum leaf speed, and median leaf width. See Luzzara 2:28-38. See also the modifications above with respect to Nunan and Sheng.

Regarding Claim 7:
The modified invention of claim 1 teaches the apparatus of claim 1 wherein the first multi-leaf collimator layer comprises leaves with widths between 2mm and 2cm (See Luzzara 4:52, See also Sheng 4:25-45) and the second multi- leaf collimator layer comprises leaves with widths up to 5cm (See Sheng 4:25-45). 

Regarding Claim 15:
Luzzara teaches a method for radiation modulation in radiation therapy (2:18-28) comprising: 
controlling a first multi-leaf collimator layer (Fig. 1 (120))  that is disposed proximal to a radiation source ((105)) and that comprises a part of a discrete multi-leaf collimator to primarily perform a Page 4 of 11first function (2:40-44), according to a first maximum speed (inherently the leaves are moved at some fastest speed, i.e. a maximum speed), to affect a radiation beam traveling from  the radiation source to a target (as shown in Fig. 1); and 
controlling a second multi-leaf collimator layer (Fig. 1 (125)) that is positioned distal to the radiation source ((105)) and that also comprises an integral part of the discrete multi-leaf collimator to primarily perform a second function (2:2-38), different from the first function (modifying the intensity of penumbra is different than shaping the beam), to affect the radiation beam according to a second maximum speed (inherently the leaves are moved at some fastest speed, i.e. a maximum speed).
However, Luzzara fails to teach:
that the second multi-leaf collimator layer has a higher maximum speed relative to the first multi-leaf collimator layer; or 
that the second multi-leaf collimator layer comprising leaves having a width that is greater than 1 cm.
Nunan teaches a multi-leaf collimator (abstract) with upper and lower layers of leaves corresponding, respectively, to the claimed first and second layers of leaves. Nunan Fig. 7 (28) and (29) respectively. Nunan teaches that the upper layer has a lower speed than the lower layer. See Nunan 7:57-59. It would have been obvious to one of ordinary skill in the art before the effective time of filing to implement Nunan’s faster lower, i.e. second, layer speeds in the invention of Luzzara. One would have been motivated to do so since Nunan shows that an MLC with such characteristics provides effective radiation field shaping and dose control. See Nunan 2:61-3:5.
Sheng teaches a multi-leaf collimator (abstract) that includes leaves having a width that is greater than 1 cm. See Sheng 4:25-45. It would have been obvious to one of ordinary skill in the art before the effective time of filing to modify all the leaf widths of Luzzara to be greater than 1 cm, as is teach by Sheng. One would have been motivated to do so since this Sheng demonstrates that such collimator leaves are easier to manufacture and can provide predictable and high resolution dose delivery. See Sheng 3:2-9, 26:8-25.

Regarding Claim 16:
The modified invention of claim 15 teaches the method of claim 15 wherein the first function comprises shaping the radiation beam to conform to a target area. See Luzzara 2:40-44, defining an aperture is shaping the beam. 

Regarding Claim 17:
The modified invention of claim 15 teaches the method of claim 15 wherein controlling the first multi-leaf collimator layer comprises forming a first aperture according to a profile of a target area of a treatment plan to block out radiation outside of the target area.  See Luzzara 2:40-44.

Regarding Claim 18:
The modified invention of claim 15 teaches the method of claim 15 wherein the second function comprises modulating a fluence distribution of the radiation beam.  See Luzzara 2:28-38, modifying the intensity of penumbra of the beam is modulating a fluence distribution of the beam, since without the modification the fluence would be higher.

Regarding Claim 19:
The modified invention of claim 15 teaches the method of claim 15 wherein controlling the second multi-leaf collimator layer comprises modulating a second aperture to vary radiation intensities in different regions within a target area according to a treatment plan. See Luzzara 2:28-38, the second aperture is defined by the second collimator, and those portions of penumbra that are modulated necessarily result in a modification of radiation intensities such that regions with modification have different intensities than regions without modification.

Regarding Claim 20:
The modified invention of claim 15 teaches the method of claim 15 wherein the first multi-leaf collimator layer substantially differs from the second multi-leaf collimator layer in one or more of leaf transmission, penumbra width, maximum leaf speed, and median leaf width. See Luzzara 2:28-38. See also the modifications above with respect to Nunan and Sheng. 

Regarding Claim 21:
The modified invention of claim 15 teaches the method of claim 15, wherein a movement of the first multi-leaf collimator layer is controlled to perform the first function (Luzzara 2:40-44) according to the first maximum speed constraint of the first multi-leaf collimator layer (the performance of the function is inherently constrained by the leaf speeds noted in Nunan 7:57-59), and a movement of the second multi-leaf collimator layer is controlled to perform the second function  (Luzzara 2:28-38) according to the second maximum speed constraint of the second multi-leaf collimator layer (the performance of the function is inherently constrained by the leaf speeds noted in Nunan 7:57-59). 

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0112453 [Prince] in view of US 4,868,844 [Nunan].

Regarding Claim 8:
Prince teaches an apparatus for radiation modulation in intensity modulated radiation treatment (¶ 6) comprising: 
a first multi-leaf collimator layer (Fig. 1 Top (110)) disposed proximal to a radiation source (Fig. 1 (102)) and comprising a first set of leaves configured to affect a radiation beam traveling from the radiation source to a target (¶ 27 -adjusting shape and intensity of beam); and 
a second multi-leaf collimator layer (Fig. 1 bottom (110)) disposed distal to the radiation source (fig. 1 (102)) and comprising a second set of leaves configured to affect the radiation beam along with the first multi-leaf collimator layer (Fig. 9c, ¶ 46, the second layer of leaves reduces leakage),
further, Prince teaches that the second set of leaves may have substantially larger widths than the first set of leaves (¶34) and that leaves can have a width of 2 cm (¶40-42).
However, Prince fails to explicitly teach:
that the second multi-leaf collimator layer has a higher maximum speed relative to the first multi-leaf collimator layer; or 
that a median width of the second set of leaves is greater than 1cm and is substantially larger than a median width of the first set of leaves.
Nunan teaches a multi-leaf collimator (abstract) with upper and lower layers of leaves corresponding, respectively, to the claimed first and second layers of leaves. Nunan Fig. 7 (28) and (29) respectively. Nunan teaches that the upper layer has a lower speed than the lower layer. See Nunan 7:57-59. It would have been obvious to one of ordinary skill in the art before the effective time of filing to implement Nunan’s faster lower, i.e. second, layer speeds in the invention of Prince. One would have been motivated to do so since Nunan shows that an MLC with such characteristics provides effective radiation field shaping and dose control. See Nunan 2:61-3:5.
Optimizing the leaves of Prince such that the median leaf of the second layer has a width greater than 1 cm is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Prince teaches that a leaf’s width determines the projected radiation at the treatment isocenter. ¶ 40. Accordingly, Prince recognizes leaf width as a variable which achieves a recognized result and teaches adjusting leaf width to achieve a desired result at the isocenter. As such, it would have been obvious to one of ordinary skill in the art before the effective time of filing to modify the widths of the second layer leaves of Prince such that their median width is greater than 1cm and is substantially larger than a median width of the first set of leaves. This is an obvious modification because it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.

Regarding Claim 9:
The modified invention of claim 8 teaches the apparatus of claim 8 wherein the median width of the first set of leaves is between 2mm to 2cm. Prince Figs. 6a and 6b demonstrate such a first set of leaves.  

Regarding Claim 10:
The modified invention of claim 8 teaches the apparatus of claim 8 wherein the median width of the second set of leaves is up to 5cm. Prince describes leaves in the second layer having a width up to 2 cm, thus they are within the claimed range.

Regarding Claim 11:
The modified invention of claim 8 teaches the apparatus of claim 8 wherein the first multi-leaf collimator layer is configured to primarily perform a first function (Prince  ¶ 27) and the second multi-leaf collimator layer is configured to primarily perform a second function, different from the first function (Prince  ¶ 46), to affect the radiation beam (Prince  ¶ 27 and 46).  

Regarding Claim 12:
The modified invention of claim 11 teaches the apparatus of claim 11 wherein the first function comprises shaping the radiation beam to conform to a target area.  See Prince  ¶ 27.

Regarding Claim 13:
The modified invention of claim 11 teaches the apparatus of claim 11 wherein the second function comprises modulating a fluence distribution of the radiation beam.  See Prince  ¶ 46. Modifying leakage is modulating a fluence, as is evident in Fig. 9, wherein a given position of the second layer results in greatly diminished fluence.

Regarding Claim 14:
The modified invention of claim 8 teaches the apparatus of claim 8 wherein the first multi-leaf collimator layer substantially differs from the second multi-leaf collimator layer in one or more of leaf transmission, penumbra width, and maximum leaf speed. See Prince ¶34; see also rejection in light of Nunan.  

Response to Arguments
Applicant's arguments filed 11/1/22 have been fully considered but they are not persuasive. 
Applicant has failed to address the antecedent basis issues of claim 21. As such, the rejection thereof is maintained.
Applicant asserts that the applicant is not claiming at what speed the leaves are operating, but rather what the maximum speed for each layer is. This is not persuasive. There is no apparent speed limit claimed. Rather, the claims recite is a maximum speed. If the applicant wishes to claim a maximum speed set by engineering constraints, or a maximum speed determined by structural limitations of the leaves, or a maximum speed set by any other arbitrary limit, then the applicant must add such limitations to the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the instant claims’ reference to a maximum speed inherently reflects that more than one speed is available, and that Nunan fails to teach such a plurality of speeds. This is not persuasive. Applicant accepts that Nunan’s leaves operate at given speeds. Clearly, the leaves of Nunan are at least initially at rest. Thus, to reach the speeds cited by Nunan, the leaves must accelerate. During such acceleration, the leaves must pass through an infinite number of speeds, e.g., 1% of max speed, 1.1% of max speed, 1.11% of max speed, etc. Applicant’s argument ignores the fact that Nunan inherently teaches a plurality of speeds, and as such, is not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881